Citation Nr: 0633785	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for the 
residuals of a right foot injury.  A hearing was held before 
the undersigned Acting Veterans Law Judge at the RO in 
September 2006.  


FINDINGS OF FACT

1.  In an April 1974 decision, the RO denied a claim of 
entitlement to service connection for the residuals of a 
right foot injury based on a finding the injury sustained was 
the result of the veteran's own willful misconduct.  This was 
the last final decision of this claim.

2.  Evidence received since the April 1974 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for the residuals of a right foot 
injury, and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  An April 1974 RO decision that denied the claim of 
entitlement to service connection for the residuals of a 
right foot injury is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for the residuals of a 
right foot injury is not new and material, and this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claim of entitlement to 
service connection for the residuals of a right foot injury.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in December 2003, the veteran was sent a letter 
from the RO informing him of the evidence necessary to reopen 
his previously denied claim of entitlement to service 
connection for the residuals of a right foot injury, what 
evidence they would obtain, and what evidence he was expected 
to obtain.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  In addition, the letter explained what types 
of evidence qualified as "new" and "material" evidence, 
and essentially informed him of the reason why his claim was 
previously denied (i.e. due to a finding of willful 
misconduct).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board thus finds the duty to notify has been sufficiently 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  As the Board 
concludes herein that evidence sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for the residuals of a right foot injury has not 
been received, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  That said, 
the veteran was afforded a Travel Board hearing, and no 
additional pertinent evidence has been specifically 
identified as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with this claim.

In order to establish service connection for a disability, 
the evidence must show a present disability that resulted 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 
(2006), Allen v. Brown, 7 Vet. App 439 (1995).  However, 
direct service connection may be granted only when a 
disability was incurred in or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301(a) (2006).  "In line of duty" means an 
injury or disease incurred or aggravated during active 
service unless the result of the veteran's own misconduct.  
38 C.F.R. § 3.1 (m) (2006).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2006).

When determining entitlement to service-connected benefits, 
the simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct. 38 C.F.R. § 3.301(b) and (c)(2) (2006).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  

In an April 1974 Administrative Decision, the RO in 
Cleveland, Ohio concluded that the veteran's right foot 
injury, sustained when he fell from a second story window in 
January 1973, was due to his own willful misconduct.  The RO, 
in a rating decision also rendered in April 1974, denied the 
veteran's claim of entitlement to service connection for the 
residuals of the right foot injury, essentially based on the 
finding of misconduct on the part of the veteran.  These 
decisions are final, and may not be reopened on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002);  
§ 20.1103 (2006).  If, however, "new and material" evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

The evidence of record at the time of the April 1974 
decisions included a Report of Medical Examination and Duty 
Status (DA Form 2173) dated on January 26, 1973, which 
indicates that on January 5, 1973, the veteran jumped from a 
window (room 212, apparently on the second floor) at the 
Barracks at Ramstein Air Force Base in Germany and sustained 
multiple fractures of the right heel and hip.  According to 
this report, an investigation revealed that the veteran had 
been drinking wine in a fellow serviceman's room, had been 
acting "crazy" all night, picked up a motorcycle helmet and 
bottle of wine and jumped out of the window.  Further, it was 
noted that military police stated that the veteran was under 
the influence of alcohol.  An informal line of duty 
investigation conducted led to a finding that the veteran's 
actions were in line of duty.  

According to a March 1973 Medical Board report, the veteran 
related that he had ingested an undetermined number of Valium 
tablets, apparently prior to jumping from the second-story 
window.  A June 1973 Report of Investigation (Line of Duty 
and Misconduct Status) indicates that it was ultimately 
determined that the veteran's actions leading to the injury 
were not in line of duty.  This finding was based on, among 
other things, the veteran's admission that he had been 
drinking and jumped out of a window, as well as the 
statements of five eyewitnesses who collectively indicated 
that veteran was intoxicated at the time of the January 5, 
1973, incident.  

As noted above, the RO, in the April 1974 decision, concluded 
that the veteran's right foot injury due to his fall from a 
second story window on January 5, 1973, was due to his own 
willful misconduct and not in line of duty.  The RO pointed 
out that the injury was due to his use of intoxicating liquor 
and that his negligence clearly demonstrated wanton 
disrespect for his own personal safety.  

The "new" evidence received since the RO's April 1974 
decisions consists of the transcript of the Travel Board 
hearing held in September 2006.  During this hearing, the 
veteran testified that he believed that a day or two prior to 
injuring his right foot he was involved in an accident on his 
motorcycle and injured his arms and back, among other things, 
but not his right foot.  He testified that he sought medical 
treatment the next day and was prescribed Valium and put on 
bed rest.  The veteran related that that evening he over-
medicated himself, blacked out, and was not thinking 
logically.  He testified that early the next morning (2:30 
AM) he wanted to get something to drink on a lower floor, but 
did not think he could walk down the stairs (presumably due 
to the medication) so instead jumped out of a window from ten 
feet up.  He indicated that he must have landed in a wrong 
position on the frozen ground because he broke his ankle in 
different places.  

The veteran clarified that he did recall jumping from the 
window (i.e. that he was not blacked out), and that his 
thought process was that it was easier to jump down ten feet 
than climb down the stairs.  Finally, he testified that he is 
currently not under the care of a doctor for his foot but 
that he takes medication for pain.  

Although the veteran's testimony, which is the only relevant 
evidence submitted since the RO's April 1974 decision, is 
"new," in that it was not of record when those decisions 
were rendered, it is not "new and material."  Arguably, the 
veteran's testimony relates to an unestablished fact 
necessary to substantiate the claim, i.e., that he was not 
intoxicated at the time he jumped out of the window in 
January 1973.  If this was indeed the case, it could possibly 
be determined that the veteran's right foot injury was not 
the result of his own willful misconduct (the Board does not 
concede either of these points, however).

However, as defined above, in order to be considered "new 
and material," evidence must also raise a raise a reasonable 
possibility of substantiating the claim.  See 3.156(a) 
(2006).  That said, in this case there has been submitted no 
objective evidence that suggests that the events of January 
5, 1973, were not as described in the contemporaneous 
evidence documented above (for example, the new evidence does 
not include any contradictory contemporaneous reports, 
witness statements indicating that the veteran was not 
intoxicated, or contemporaneous witness statements that 
otherwise rebut the other witness statements). 

The Board notes that while, according to the March 1973 
report, the veteran told medical personnel that he ingested 
Valium prior to jumping out of the window, and his recent 
testimony is to the effect that he was given this medication 
as a result of a motorcycle accident a day prior to injuring 
his right foot, there is nothing in his service medical 
records suggesting that he was involved in, or received 
treatment for, a motorcycle accident.  And, the subsequent 
investigation, documented above, revealed that the veteran 
was intoxicated at the time he jumped from the window as 
opposed to being on prescribed medication, and there is no 
suggestion in the contemporaneous records that he leapt from 
the window because he did not believe he could govern the 
stairs.  

In sum, the Board finds that the weight of the 
contemporaneous evidence weighs heavily against the version 
of the events of the accident presented by the veteran in his 
recent testimony.  The veteran's testimony does not raise a 
reasonable possibility of substantiating the claim of service 
connection for the residuals of the right foot injury as it 
does not raise a possibility of concluding that the veteran's 
injury was not the result of his own willful misconduct.  See 
38 C.F.R. § 3.156 (2006).  As such, his claim is not 
reopened.   

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, his 
claim is denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of a right 
foot injury, the appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


